Title: To Benjamin Franklin from the Baron de Monteil, 23 May 1783
From: Monteil, the Baron de
To: Franklin, Benjamin


          
            paris rue st dominique chés le Vcte [Vicomte] de monteil 23 may
              1783
          
          Jai lhonneur Monsieur, de vous remerçier de votre attention; flatté
            du mottif qui vous y a porté, jentrerai tres éxactement dans le désir que m’expliqua mr.
            votre fils, et au pais ou je vais voir des parents, je me contenterai de parler de vos
            vertus.
          Jai lhonneur d’etre avec touts les sentiments de la consideration distinguée, et de
            Lattachement, Monsieur, Votre tres humble et tres obeissant Serviteur
          
            Le
              CHEV. DE
              Monteil
            a m. frankklin ministre plœnipotentiaire des états unnis.
          
         
          Notation: Chever. de Monteil 23 May 1783
            Paris
        